PER CURIAM.
Karen Hoover petitions this court for a writ of certiorari seeking review of a circuit court order that denies her motion for a protective order and allows discovery of her personal financial information and financial information of nonparties.
We issued an order to show cause to the former husband as to why the petition should not be granted. We extended the time to file his response. He has not filed a response or requested an additional extension of time. A second order to show cause was issued January 10, 2005. Again, the former husband has not responded.
We grant the petition and quash the order, remanding for a suitable order of protection.
FARMER, C.J., WARNER and TAYLOR, JJ., concur.